393 U.S. 535 (1969)
NATIONAL INDUSTRIAL TRAFFIC LEAGUE ET AL.
v.
UNITED STATES ET AL.
No. 898.
Supreme Court of United States.
Decided February 24, 1969.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA.
John F. Donelan, John M. Cleary, Arthur A. Arsham, and John J. C. Martin for appellants.
Solicitor General Griswold, Acting Assistant Attorney General Hammond, Howard E. Shapiro, Robert W. Ginnane, and Raymond M. Zimmet for the United States et al., LeGrand A. Carlston, Z. L. Pearson, Jr., and Bryce Rea, Jr., for Rocky Mountain Motor Tariff Bureau, Inc., and Mr. Rea for Pacific Inland Tariff Bureau, Inc., appellees.
PER CURIAM.
The motions to affirm are granted and the judgment is affirmed.